PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/595,843
Filing Date: January 13, 2015
Appellant(s): VISA INTERNATIONAL SERVICE ASSOCIATION



__________________
Patrick Miller (Reg. No. 73,531)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/19/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2017 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS

       The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The rejection of claims 1-3, 5-10, 21, 23-25 and 27-28 under 35 U.S.C. 103  is withdrawn.
The rejection of Claims 1 and 6 under 35 U.S.C. 112(a) is withdrawn.





(2) Response to Argument

35 U.S.C, 101

Appellant argues that claims are not directed to “certain method of organizing human activity” as the claims recite a specific payment processing scheme that uses two tiers of payment tokens based on a primary account identifier in order to obscure a primary account identifier during transactions that can be conducted using multiple communication devices. Appellant further argues that the embodiments of the invention provide improved data security and the technical problem that is being addressed is the security of data during payment transaction by using multiple level tokenization process explained by the claims. Secondly, Appellant also argues that the claims are not directed to an abstract idea because since the payment processor server computer links the second payment token to the first payment token and submits it to the issuer computer to authorize the transaction based on the primary account identifier associated with the first payment token which facilitates digital payment transactions without exposing the primary account identifier of the user. Examiner respectfully disagrees.
 As analyzing the claims as a whole, Claim 1 is still being considered directed to generating tokens. Specifically, Claim 1 recites “receiving…a provisioning request including a primary account identifier of an account; sending the provisioning request to the issuer, receiving…a provisioning response including first payment token from issuer wherein first payment token is associated with the primary account identifier, generating See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The limitations in Claim 1 are simply generating tokens after a provisioning request has been sent out. Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611). It is believed the sending and receiving of data such as a primary account identifier, provisioning request, first payment token and second payment token is a fundamental economic practice and an abstract idea. The process of generating tokens is reducing the risk of payment card fraud using payment tokens which are a   substitute for a PAN or primary account number to prevent an unauthorized person to stealing it (See PGPUB ¶0002). Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Appellant also argues that the claims recite significantly more than the abstract idea and the Examiner has provided no evidence showing that the combination of steps is conventional. Examiner respectfully disagrees.
As the judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a “ payment processor server computer comprising a processor, a non-transitory computer readable medium coupled to the processor, issuer server computer and communication device” merely use computers as tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). First, the generating of tokens does not save power nor describes how structural components are working together in a different way as a result of generating tokens and lastly the generation of tokens improve efficiency of how the server operates. Also the other modules described in paragraph 0052 are a payment token generation module, a payment token association module, a provisioning module, a Stand-In Processing (STIP) module, and a communication module which are not required to be present based on the language “the computer readable medium 444 may comprise”. Also ALICE CORP. v. CLS BANK INT’L (Page 16) describes “But what petitioner characterizes as specific hardware—a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954, 958, 1257—is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Therefore, Claim 1 reciting the use of a payment processor server computer, communication device and an issuer server computer as tools to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not 


35 U.S.C. 112, first paragraph, written description
Claim 3

Appellant argues with the characterization of the specification as failing to support the elements of “after the issuer server computer cancels the first payment token, the primary account identifier and other first payment tokens associated with the primary account identifier remain active”. In response, Appellant cites Paragraph [0088] of the Specification that if the communication device and/ or second payment token are compromised, the issuer server computer can identify, replace, and/or inactivate the associated first payment token rather than re-issuing a new PAN and payment device. Examiner respectfully disagrees.
As Paragraph [0088] does not describe the issuer server computer canceling the first payment token before re-issuing a new PAN. Therefore, this language is not supported by the Applicant’s originally filed Specification as it does not disclose a corresponding function of “after the issuer server computer cancels the first payment token”.

35 U.S.C. 102
Appellant argues that all claim limitations that follow “for implementing a method,” are disregarded stating that they are intended use and does not have patentable weight. Appellant also argues that Independent claim 6 is drafted in the well-known Beauregard claim format (See In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995)) and the steps describe the code that would exist on a computer readable medium and is structural in nature. Examiner respectfully disagrees.
As the language in Claim 6 “A payment processor server computer comprising: a processor; and a non-transitory computer readable medium coupled to the processor, the non- transitory computer readable medium comprising a payment token database and code executable by the processor for implementing a method comprising:…” represents the intended use of the function of the non- transitory computer readable medium comprising a payment token database and code executable by the processor. MPEP 2103 I C states the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation and the terms will dictate whether, and to what extent, the language limits the claim scope. Some language such as statements of intended use or field of use, including statements of purpose or intended use in the preamble, raises a question to its limiting effect. Therefore, Claims 6-9 and 25-27 were rejected under 35 U.S.C. 102(b) as being unpatentable over Koh et al. (US 2012/0130838 A1). 

For the above reasons, it is believed that the rejections should be sustained.

/ZEHRA RAZA/
Examiner, Art Unit 3685             

Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.